Citation Nr: 0832181	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of VA benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1988.  He died in June 2002.  The appellant was the 
veteran's first wife.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the appellant's claim 
for death benefits because the RO determined that she is not 
the veteran's surviving spouse.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in 1969 and 
were divorced in 1993.  

2.  At the time of his death, the veteran was married to 
another woman, K.H. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 101, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1, 
3.50 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The facts in the appeal are clear and not in dispute.  The 
appellant and the veteran were married in 1969 and were 
legally divorced in 1993.  The appellant reports that she and 
the veteran did not live together continuously from the time 
of their 1969 marriage until his death in 2002.  Rather, in 
1997, the veteran married K.H. and was married to K.H. at the 
time of his death in June 2002.  

Certain death benefits are available to the surviving spouse 
of a veteran.  The appellant filed a claim seeking service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310, 1311.  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person who:  (1) is of the opposite sex; 
(2) has not remarried or held herself out openly to the 
public to be the spouse of another; (3) was the spouse of the 
veteran at the time of the veteran's death; and (4) lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (unless there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1);  see also 
38 C.F.R. § 3.1(j) (definition of marriage).  

The first two requirements are established on this record.  
The veteran was male and the appellant is female and the 
appellant has never remarried since their marriage ended.  
Moreover, there is no evidence in the record that she holds 
herself openly to the public as the spouse of another.  

But the third and fourth requirements have not been 
established.  Not only was the appellant legally divorced 
from the veteran at the time of his death, but he was married 
to someone else then.  Thus, the appellant was not the spouse 
of the veteran at the time of his death.  Moreover, she 
reported that she did not live continuously with the veteran 
from the date of their marriage until the date of his death.  

Since the facts as related by the appellant show that two of 
the requirements have not been met, she is not eligible for 
VA benefits as the surviving spouse of the veteran.  

The appellant argues that it is not fair that she is 
ineligible for benefits because she was married to the 
veteran during his entire period of active military service 
so that she feels that she was in the Air Force, too.  She 
notes that he changed while he was in service and that their 
divorce was not her idea. Moreover, because of his death she 
has lost income because she no longer receives alimony 
payments.  

But Congress, not the Board and not the appellant, determines 
who is eligible for VA benefits.  As relevant here, Congress 
has limited eligibility for the death benefits sought by the 
appellant to those who meet the definition of a surviving 
spouse.  Since the appellant does not meet those 
requirements, she cannot be recognized as the veteran's 
surviving spouse for purposes of VA benefits and her claim 
must be denied  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  No 
notice was provided here.  But by her own recitation of the 
facts, the appellant's claim-as a matter of law-can not be 
substantiated because their divorce and his remarriage to 
someone else precludes her eligibility as a surviving spouse.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law).  Since the claim can not 
be substantiated, the appellant was not prejudiced by the 
notice failure.  As for the duty to assist, VA retrieved the 
veteran's service records.  There are no outstanding records 
requests and the appellant withdrew her request for a 
personal hearing.  VA met its duty to assist the appellant.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of VA benefits, and the appeal 
is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


